[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE (PLEADING #108)
When an issue of fact is joined, the case may, within ten days after such issue of fact is joined, be entered in the docket as a jury case upon the request of either party made to the clerk. Conn. Gen. Stat. 52-215.
"It is well settled that a claim for a jury trial must be filed no later than ten days after the pleadings have been closed." Masto v. Board of Education, 200 Conn. 482,488 (1986).
The claim for jury docket was filed more than ten days after the issue of fact was joined. The motion to strike is granted.
FRANK S. MEADOW, JUDGE CT Page 694